DETAILED ACTION
This action is in response to the amendment filed on 09/08/21.
Claims 21-40 are pending and have been examined.
The indicated allowability of claims 32-37 and 39-40 is withdrawn in view of the newly discovered reference(s) to Shelton’562, Plyley’058 and Pruitt’637.  Rejections based on the newly cited reference(s) follow.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
	A continuation or divisional application cannot include new matter. Applicant is required to delete the benefit claim or change the relationship (continuation or divisional application) to continuation-in-part because this application contains the following matter not disclosed in the prior-filed application: the U.S. Application. No. 14/175148 combines the two applications 13/369601 and 11/141753 and thus add new matter to each one. Consequently, the ’148 application is not entitled to the priority date of either the ’601 or the ’148.
A comparison of ’601 and ’753 applications demonstrates that their disclosures are different and do not overlap. The primary subject matter of ’753 is a surgical stapler having an electroactive polymer dispenser; while, the primary subject matter of ’601 is a 
Also, application no. 11/141753 does not provide support for the claimed invention of the current application. The earlier priority date to which the claims of the current application (i.e. claims 21-36 and 38) is entitled to the date of CIP 11/538154 (Fig. 3), which is October 03, 2006.
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of any of the prior-filed applications, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application, i.e. claims 37 and 39-40. None of the prior-filed applications neither the current application contains support for the limitation of “each said base spans a distance the same as said other bases” and “said staples comprise the same size”. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/13/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 37 and 39-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The written description, and the original claims, have been carefully reviewed by the examiner, and it is the opinion of the examiner that the claims present subject matter which fails to find support in the disclosure as originally presented. That is, claims 37 and 39-40 present new matter which is not supported by the disclosure, as originally filled.
Claims 37 and 39-40 recite “each said base spans a distance the same as said other bases” and “wherein said staples comprise the same size”, respectively. There is no support for this subject matter in the written description, including the claims, as 
	
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 34-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In Claim 34, line 4, renders the claim indefinite because a second “third number of staple cavities” is defined in claim 34, wherein claim 32 already discloses “a third number of staple cavities”; perhaps such in claim 34 should be changed to – a fourth number of staple cavities--. For the purposes of examination such limitation would be interpreted as a “fourth” number.
Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 21-36 and 38 is/are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Shelton, IV et al. (2005/0263562).
	Regarding claims 21-26, Shelton discloses a surgical stapling instrument, comprising: an elongate shaft (16); and an end effector (12) extending from said elongate shaft, wherein said end effector comprises: an anvil jaw (22); and a staple cartridge jaw (18) comprising a staple cartridge (20; Fig. 1), wherein said staple cartridge comprises: a proximal end: a distal end; a longitudinal slot (230) extending from said proximal end toward said distal end (Figs. 2-3): a first longitudinal row of staple cavities (i.e. inner tow of staple cavities) extending alongside said longitudinal slot on a first side of said staple cartridge longitudinal slot (i.e. inner row of a cartridge side), wherein said first longitudinal row comprises a first number of staple cavities (i.e. 15 cavities); a second longitudinal row of staple cavities (middle row of staple cavities) extending alongside said first longitudinal row on said first side of said staple cartridge longitudinal slot, wherein said second longitudinal row comprises a second number of staple cavities (15 cavities); a third longitudinal row of staple cavities (outer row of staple cavities) extending alongside said second longitudinal row on said first side of said staple cartridge longitudinal slot, wherein said third longitudinal row comprises a third number of staple cavities (14 cavities), wherein said first number of staple cavities (15 cavities) is different than said third number of staple cavities (14 cavities); a fourth longitudinal row of staple cavities (inner row of second cartridge side) extending alongside said longitudinal slot on a second side of said staple cartridge longitudinal 
	Regarding claims 27, Shelton discloses (in Fig. 3) a first quantity of staple cavities (inner row; 15 cavities) arranged in a first longitudinal row alongside said longitudinal slot on a first side of said staple cartridge longitudinal slot; 
a second quantity of staple cavities (intermediate row; 15 cavities) arranged in a second longitudinal row alongside said first longitudinal row on said first side of said staple cartridge longitudinal slot; a third quantity of staple cavities (outer row; 14 cavities) arranged in a third longitudinal row alongside said second longitudinal row on said first side of said staple cartridge longitudinal slot, wherein said first quantity (15) and said third quantity (14) are different: a fourth quantity of staple cavities (second inner row; 15 cavities) arranged in a fourth longitudinal row alongside said longitudinal slot on a second side of said staple cartridge longitudinal slot, wherein said first quantity (15) and 
 	Regarding claims 32-36, Shelton discloses an inner row of staple cavities extending longitudinally across said staple cartridge on a first side of said longitudinal slot, wherein said inner row comprises a first number of staple cavities (inner cavities; 15); an outer row of staple cavities extending longitudinally across said staple cartridge, wherein said outer longitudinal row comprises a second number of staple cavities (outer cavities; 14), and wherein said first number (15) is different than said second number (14); a second inner row of staple cavities extending longitudinally across said staple cartridge on a second side of said longitudinal slot, wherein said second inner row comprises a third number of staple cavities (third inner cavities; 15), and wherein said first number (first inner cavities; 15) is the same as said third number (15); and staples removably positioned in said staple cavities; wherein said first number (15) is greater than said second number (14);  further comprising an intermediate row of staple cavities extending longitudinally across said staple cartridge between said inner row and said outer row, wherein said intermediate row comprises a fourth number of staple cavities (15 intermediate cavities), and wherein said fourth number (intermediate cavities; 15) is different than said second number (outer cavities; 14); wherein said first number (15) is the same as said fourth number (intermediate cavities; 15); wherein said fourth number (intermediate cavities; 15) is greater than said second number (outer cavities; 14).
	Regarding claim 38, Shelton discloses wherein the longitudinal slot is configured to receive a cutting member (116; Fig. 6).
Claim Rejections - 35 USC § 103
	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 37 and 39-40 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shelton, IV et al. (2005/0263562) in view of Plyley et al. (5,489,058).
	Regarding claims 37 and 39-40, although Shelton’ Figs. strongly suggest that all of the staples have the same size, and wherein each staple comprises a base and a pair of legs, wherein each of said base spans a distance the same as said other bases, it is silent about such limitation in its written description. Plyley discloses a surgical stapling comprising a staple cartridge with 6 rows of staple cavities, the cavities comprising staples with the same size such as they comprises a base and a pair of legs, wherein each of said base spans a distance the same as said other bases (Fig. 34) for the purposes of reducing the overall firing force experienced along the actuation of the device by a surgeon. It would have been obvious to one having ordinary skills in the art to have provided this limitation in Shelton’s device in order to efficiently reduce the overall firing force experienced along the actuation of the device by a surgeon.

Claims 21-40 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Plyley et al. (5,489,058) in view of Pruitt (4,848,637).
	Regarding claim 21, Plyley discloses a surgical stapling instrument, comprising: an elongate shaft (Fig. 3A); and an end effector extending from said elongate shaft, wherein said end effector comprises: an anvil jaw (16); and a staple cartridge jaw (14) comprising a staple cartridge (Fig. 29), wherein said staple cartridge comprises: a proximal end: a distal end; a longitudinal slot (as best shown in Figs. 9 and 21) extending from said proximal end toward said distal end: a first longitudinal row of staple cavities extending alongside said longitudinal slot on a first side of said staple cartridge longitudinal slot, wherein said first longitudinal row comprises a first number of staple cavities (Figs. 34-36); a second longitudinal row of staple cavities extending alongside said first longitudinal row on said first side of said staple cartridge longitudinal slot, wherein said second longitudinal row comprises a second number of staple cavities (Figs. 34-36); a third longitudinal row of staple cavities extending alongside said second longitudinal row on said first side of said staple cartridge longitudinal slot, wherein said third longitudinal row comprises a third number of staple cavities, but fails to disclose wherein said first number of staple cavities is different than said third number of staple cavities. Pruitt discloses a surgical stapler comprising a cartridge with a variety of arrangement of rows of staples, wherein the embodiment of Fig. 25 shows a first/inner row of cavities (6), a second/intermediate row of cavities (6), and a third/outer row of staples (7), wherein the first/inner number of staples cavities (6; 12 cavities) is the same as the second/intermediate number of staples cavities (6; 12 cavities); wherein said The substitution of Pruitt rows of staple arrangement (Figs. 25 and 23) into the cartridge of Plyley would have been obvious to one of ordinary skill in the art at the time of the invention since the substitution of the staple rows arrangements in Plyley would have yielded predictable results, namely, a staple cartridge with six rows of staple cavities as claimed, in order to efficiently reduce the overall firing force experienced along the actuation of the device by a surgeon.
	Plyley also discloses a surgical stapling comprising a staple cartridge with 6 rows of staple cavities, the cavities comprising staples with the same size such as they comprises a base and a pair of legs, wherein each of said base spans a distance the same as said other bases (Fig. 34).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE LOPEZ whose telephone number is (571)272-4464. The examiner can normally be reached Monday thru Friday 8:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270 - 1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHELLE LOPEZ/           Primary Examiner, Art Unit 3731